Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al., US 20110183732 (Block) in view of Bickley, US 20110105208 (Bickley)
Regarding Claims 1, 6. Block discloses an information processing apparatus (Fig 6, elem 600. The entire system is interpreted as an information processing apparatus) comprising: 
an interface capable of receiving identification information on a user retrieved by an information reading apparatus installed in a gaming hall (Abstract, Fig 1; elem 180; Fig 10, para 30, 36, 54, 114, 120, 139. The monitoring server of the casino monitor system is an interface capable of receiving identification information on users via information reading apparatus such as such as gaming machines and kiosk as well as cameras and sensors and mobile devices found around and installed around a gaming hall.) and determination information determinable of the location of the information reading apparatus (Fig 1-2, 6, 10; para 54, 63, 79, 136. Information reading apparatuses such as those found in gaming machines as well as sensors also have determination information for determining its location so that the gaming machines can be mapped for display of a casino hall.)
a storage device that stores the identification information of the user being associated with the determination information of the information reading apparatus (Fig 1-2, 6, 10; para 30, 60, 64, 121. An account server for storing identification of a person is interpreted as a storage device since it is relied upon for generating information a floor map related to the user and a user’s location relative to the floor map after identifying information about a user is determined via an information reading apparatus. In other words, when a scanning device, such as a biometric device of a gaming machine or a camera or sensors are used scan and detect a user within a gaming hall, the information pertaining to the user is compared to a user database in order to determine the identity of the user and determine if the user has an account or not.); and 
a controller (Fig 8, elem 826; para 134, 136) configured to retrieve identification information based on the identification information on the user and perform image processing to create a floor map of the gaming hall in which information reading apparatus installed in the gaming hall are mapped to corresponding position in the floor map (Fig 1-2, 6; para 60, 110-118.)  and a position the user is displayed to a corresponding position in the floor map by using the identification information (Fig 1-2, 6; para 54, 56, 59, 137. A floor map is generate based on retrieved identification information related to the user.), 
wherein the interface is configured to receive identification information of a first information reading apparatus installed in the gaming hall (Fig 1-2, 10; para 20, 30, 33, 36, 63, 82, 120, 123. The monitoring system keeps track of users within the gaming hall via information reading apparatus, be they biometric scanners, cameras, RFID readers, and etc..), and receive identification information of other information reading apparatus (Fig 10; para 20, 30, 33, 36, 63, 82, 120, 123), and receive information of communication between the first information reading apparatus and the other apparatus (para 114. Individual information reading apparatuses being are able to communicated between each other.) 
wherein the storage device further stores attribute information associated with the 114identification information of the user (Fig 6, elem 672; para 54, 102-103, 110-111, 119. The figure displays attribute information associated with the identification of a user, such as the user being a friend or being “Your child Anne!”), 
wherein the controller further performs image processing relating to the floor map in the display state based on the attribute information according to a specified position of the user during the communication (Fig 6, elem 672, 667; para 54, 102,110, 119-120, 124. The figure depicts a floor map that displays attribute information according to the specified position of the user, like the user being a friend so that communications can communications in the form of messaging can be implemented.).  
While Block teaches using identifications information of the first and other information reading apparatus for determining locations and generating a floor map (Fig 1-2, 6; para 54, 56, 59, 137), Block failed to disclose wherein the controller is configured to create a floor map which indicates the communication between the first and other information reading apparatus is ongoing.
However, Bickley discloses of a gaming system that can create a floor map which indicates the communication between the first and other information reading apparatus is ongoing (Abstract, para 10, 37, 46, 50-51, 55, 60, 70, 82-87, 131, 137. In this case, the floor map generated can indicate communications between the different players as they play games together. The information reading apparatuses are interpreted as the mobile devices the players carry in which can be used for determining the location of the player on a casino floor as well as determine if said player is within a certain area of the casino floor that grants access to playing certain games against other players. Furthermore, since players must first be identified relative to the device, and thus, establishing a communication between the player and the device, and each player is playing against one another, this means that all the devices of the players playing the game are in communications with one another in order to provide inputs/outputs for the game, such as Texas Hold ‘em, as are playing against one another.) because it can provide an environment in which groups of players can play against one another (para 39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Bickley’s teachings because it can provide an environment in which groups of players can play against one another as taught by Bickley.

Regarding Claim 3. 
Block and Bickley disclose the information processing apparatus according to claim 1, Block and Bickley further disclose wherein the interface is configured to receive information indicating that communication different from the communication between the information reading apparatus and the other information reading apparatus is started (Block: para 114, 124, 126, 128. Communications established between reading apparatus can be used for other uses beyond determining location of a patron. For example, communications established can also be used for different communications, such as allowing patrons to text one another, determining if a patron may need assistance or looks lost or the general mood of a patron.); and 
the controller is configured to create the floor map by showing that the different communication is being held in addition to showing that the information reading apparatus is communicating with the other information reading apparatus, based on the information indicating that the different communication is started (Bickley: Abstract, para 10, 37, 46, 50-51, 55, 60, 70, 82-86, 131, 137. A floor map can be generated can showing different communications is started in which multiple players play together.).  

Regarding Claim 5. 
Block and Bickley disclose the information processing apparatus according to claim 1, Block further discloses wherein the storage device includes a login management table for managing member users registered as members among the users (para 21, 60, 64, 110. An account server is interpreted as a storage device that would include login management table for managing member users registered as members among the users because a player must registered as a member so that his/her preferences and information can be pulled for providing information on him/her when displaying a floor map of the casino), and wherein the controller performs image processing relating to the floor map in a display mode in which the member user (para 12, 21, 60, 64) and the non-member user can be identified based on the login management table (para 29, 54, 60, 114. Staff members are interpreted as non-member users as they would not registered as a playing member of a casino system.).  

Regarding Claim 7. 
Block and Bickley disclose the information processing apparatus according to claim 6, Block further discloses wherein the controller updates the attribute information based on a behavioral history of the user (Fig 6, elem 610; para 24, 63, 105. The figure indicates that a player may be a potential card counter. This is interpreted as an attribute information based on a behavioral history of the user.).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by 20110183732 (Block)
Regarding Claim 8. 
Block discloses an information reading apparatus (Fig 6; elem 600); comprising: 
an input device capable of receiving a start request indicating that the information reading apparatus starts communication with another information reading apparatus installed in a gaming hall in accordance with a user operation (para 24-25, 56, 110. Patrons can make search requests for other patrons in the gaming hall as well as can start communications with other players. In other words, one information reading apparatus associated with one patron, such patron at a kiosk, can be used to search out communications with information reading apparatus, such as a mobile device, associated with another patron in order to determine the other patron’s location.); and 
an interface configured to send, based on the start request, locational information for locating the information reading apparatus installed in the gaming hall to an information processing apparatus configured to perform image processing on a floor map of the gaming hall in which information reading apparatuses installed in the gaming hall are mapped to corresponding positions of the information reading apparatuses (Fig 6, para 60, 110-118. The figure depicts a floor map that displays positional information of objects on the gaming hall in which a patron can establish communications, such as inviting someone to a game or sending a text. The kiosk is interpreted as the interface with which player interact.), 
wherein the interface is configured to receive the floor map created by indicating that the communication is being held from the information processing apparatus (Fig 1-2, 6; 110-118. The figure depicts locations of patrons which means communications are being held since communications are used to determining locations as well as establishing invites/text with other patrons. This floor map is interpreted as being received on the interface of the kiosk.).
                                                                                                                                                                                            
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715